Title: From John Adams to the President of Congress, No. 97, 19 July 1780
From: Adams, John
To: President of Congress,Huntington, Samuel


     
     Paris, 19 July 1780. Dupl in John Thaxter’s hand (PCC, No. 84, II, f. 207–209). printed : Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 3:869–870.
     In this letter, read in Congress on 26 Dec., John Adams repeated, in more detail, the reports on the Danish, Russian, and Swedish naval preparations contained in his other letter of this date (No. 96, calendared, above). He also included a report from Amsterdam on the Spanish capture of Mobile that noted its importance and the likelihood that it would lead to the fall of Pensacola, allowing Spain to combat effectively the extension of British naval power into the Caribbean. Adams observed that it was necessary for both Spain and France to challenge and diminish British naval dominance because of the British policy of going to war with any power that developed a formidable navy. For earlier statements by Adams to this effect, see his “Letters from a Distinguished American,” ante
        14–22 July, Nos. III and V (above).
    